Citation Nr: 1115777	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a left thigh injury involving muscle group XIV.

2.  Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to June 1962.

The issues on appeal initially arose from an October 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2009 Order, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") granted the parties' Joint Motion for Remand of the Board of Veterans Appeals (Board)'s decision and remanded the issues of entitlement to a rating in excess of 30 percent for residuals of a left thigh injury involving muscle group XIV and entitlement to TDIU to the Board for readjudication.

This appeal was previously before the Board in December 2009.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Residuals of a left thigh injury involving muscle group XIV are manifested by no more than a moderately severe muscle injury.

3.  The Veteran's only service-connected disability, residuals of a left thigh injury, is rated as 30 percent disabling, and is not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a left thigh injury involving muscle group XIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (2010).

2.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating and TDIU claims in June 2005.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in August 2005 and January 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2006 letter and in the January 2010 letter.  Notice as to the evidence required to substantiate a claim for TDIU was also provided in the January 2010 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations to assess the current nature of his claimed disability and determine whether the service-connected disability warranted a TDIU award.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations-Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  The Court, however, has held that disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2010).

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intramuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intramuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intramuscular trauma and explosive effect of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance. Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to faradic current compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of an opposing group of muscles, if present, indicates severity.  Adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering, in area where bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group if there is sufficient evidence of severe disability.  Id.

5314
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).

Anterior thigh group: 
1. Sartorius; 
2. rectus femoris; 
3. vastus externus; 
4. vastus intermedius; 
5. vastus internus; 
6. tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. §  4.73, Diagnostic Code 5314 (2010)



Factual Background and Analysis-Increased Rating 

In June 2005, the Veteran filed a claim for TDIU and noted that he was seeking an increased rating for his left thigh residuals, as he felt that his condition had become more severe.  

Historically, service treatment records show that  in June 1961, the Veteran's left thigh was struck by a full oil drum.  The diagnosis was contusion of the left anterior thigh.  He was placed on light duty for a week.  In August 1961, objective examination revealed a constriction defect of the quadriceps muscle at the site of the injury, with a hard irregular mass in the same area.  The impression was some destruction of muscle tissue resulting in scarring and calcification.  X-ray finding of the let upper leg were normal.  On separation examination, in June 1962, he was noted to have a one inch scar on his left thigh.  

The Veteran underwent a VA examination in 1965.  He gave a history of the oil drum injury.  He complained of increasing difficulty with the thigh, including pain, tenderness and cramping.  He was employed doing sedentary work.  On objective examination, there was a depressed transverse area with a slight scar in the center, over the middle third of the left thigh.  It was approximately 4 inches long, and was tender to palpation when the thigh was flexed.  There was a palpable knotting, tender muscle mass just proximal to the depressed area, and was noted to be the rectus femorus muscle.  His range of motion for the hip and knee were within normal limits.  The chief difficulty appears to be at the site of the injury, with no bone or joint involvement.  

Service connection for a left leg injury was established by a February 1965 RO decision based on the service treatment records and the January 1965 VA exam report.  The evaluation of the injury was increased to 30 percent by a May 1967 RO decision which considered the Veteran's lost wages due to his leg disorder.

In September 2001, the Veteran was granted disability benefits by the Social Security Administration.  The primary diagnosis given was a back disorder, and the secondary diagnosis was a mood disorder.

A VA examiner noted in May 2002 that the Veteran did not have a missile injury; he had sustained a cut to his anterior thigh muscles without lacerating the skin.  It was recorded that muscle group XIV was affected, and there was no associated bony, nerve, or vascular injuries.  The Veteran had muscle pain and fatigue.  No scar or tissue loss was present.  The examiner commented that there was separation of anterior muscles below the skin, and the muscle was divided in the mid-shaft of the mid-left thigh.  No adhesions, tendon damage, or herniation was noted.  The left leg was not as strong as the right leg.  The diagnosis was muscle injury with muscle tear, left anterior thigh group, muscle group XIV with residuals.

In September 2004, the Veteran was treated at the Salisbury VAMC for a "long long" history of chronic back pain controlled on multiple narcotics.  He was noted to also have a long history of depression.  He was noted to be noncompliant in following directions regarding his prescribed medications, and he refused psychiatric treatment.

On VA examination in October 2005, the veteran reported being in severe pain most of the time.  He said that pain medicine eased the pain, but not to a considerable degree.  He used a cane.  He said that he fell occasionally due to generalized weakness.  The examiner noted that the veteran was not working due to multiple medical problems.  It was observed that there was no effect specifically on the veteran's activities of daily living, but he had a great deal of difficulty doing anything around his house due to multiple and progressive issues with his health.  The examiner recorded the presence of a scar that was eight centimeters long and two millimeters wide that was the same color as the surrounding tissue and difficult to see.  The scar incorporated less than zero percent of the exposed body surface area and less than one percent of the total body surface area.  Some spasm about the size of a golf ball was noted to be slightly tender in the quadriceps.  It was noted that it was not clear that repetitive motion of the knee caused increased pain in the anterior thigh quadriceps muscle.  A diagnosis of injury to the left thigh with residual pain and instability was given.

In December 2007, the Veteran sought treatment for chronic back and left thigh pain, for which he was taking six to eight Percocet tabs a day.  He noted the pain was stable.  He was noted to have low back pain with lumbar radiculopathy since the late 1980s.  He had degenerative joint disease of the lumbar spine on x-ray, and had been on oxycodone "for a long time." 

In March 2009, the Veteran complained of increasing low back pain with no recent trauma.  He reported constant pain in both calves and knees , which worsened when he attempted to stand.  He reported difficulty bending and getting out of a chair.  He reported his legs were weak due to pain, and that they would get restless at times.  He complained of occasional numbness in the left leg.  In May 2009, he complained of similar symptoms, with the inclusion of bilateral leg cramping.  In August 2009, he was noted to have a normal neurological examination.

The Veteran had a MRI (magnetic resonance imaging) of his lumbar spine in June 2009.  He was noted to have mild left foraminal narrowing at L4-5.

By December 2009, the Veteran was complaining of increased low back pain and left leg pain.  He reported that the pain had increased in the past month.  He was noted to be on prescription Nifedipine, with secondary intermittent dizziness.  In January 2010, he complained of worsening back pain that would radiate down both legs, which caused stiffness with gait and balance disturbance.  He reported having fallen several times.  In February 2010, he was referred for ambulation device consultation and was issued a roller walker.  He was able to ambulate 150 feet with the device, and did not express any pain during the session.  Also in February 2010, he met with an occupational therapist where he was noted to have ongoing bilateral leg pain related to his low back pain.

In June 2010, the Veteran complained of recurrent pain in his right though, which he described as being similar to a bee sting.  

In July 2010, the Veteran was afforded a VA muscles examination; the claims file was reviewed in conjunction with the examination.  He detailed injury his left thigh in service when a 55-gallon barrel fell on him.  He stated he had no history of surgery in the area.  He reported the ability to walk and stand for 20 minutes.  Getting up from the floor and getting in and out of a car made his pain worse.  However, he denied any flare-ups of symptoms as he described his symptoms as constant.  The symptoms did not affect his activities of daily living.

On physical examination, there were no entry or exit wounds on the Veteran's left thigh.  There was an indentation measuring 7.5 cm in length by 0.5 cm in width at the junction of his proximal 1/3 and middle 2.3 of his anterior thigh.  The indentation was nontender.  The thigh did not appear to have any tissue loss, and both thigh measurements were equal.  There were no adhesions, no tendon damage, and no apparent bone, join, or nerve damage.  Hip flexion strength was grade 5- with quadriceps pain.  Knee extension strength was grade 5- with quadriceps pain.  There was no muscle herniation.  Hip and knee ranges of motion were limited.  X-rays of the left femur were read to show normal findings.  The diagnosis was left thigh contusion.  The examiner opined that the Veteran's left thigh would limit his ability to have an occupation that required more than occasional walking and standing, but that his left thigh would not restrict sedentary employment.

The Veteran was afforded several VA examinations in December 2010; his claims file was available and reviewed in conjunction with the examinations.  During his joints examination he complained of left knee pain since his in-service injury.  He had no history of surgery on the knee, and he did not wear a brace.  He reported that his left knee would swell and give way.  There was no history of subluxation, dislocation, or inflammatory arthritis.  He could walk with a walker for 20 minutes.  He denied flare-ups, as the symptoms are constant.  When asked about its effect on his activities of daily living, the Veteran replied "it hurts," but would not elaborate even with prompting from the examiner.  When asked about its effect on his previous occupation, the Veteran replied it caused him "pain," but would not elaborate even with prompting from the examiner.  

On physical examination, the left knee range of motion was limited (from zero to 50 degrees of flexion), and diminished with repetition (zero to 30 degrees of flexion).  He had pain in the lateral aspect of the thigh approximately 7 cm superior to his knee at the end range of flexion.  He had no areas of palpable tenderness.  He had mild swelling and crepitus.  There was no evidence of ligamentous laxity; however, it was noted the Veteran did not fully relax during the examination, and stopped motion when he experienced pain.  He did not have enough range of motion to allow for McMurray testing.  X-rays of his bilateral knees were interpreted as normal.  He was diagnosed with left knee patellofemoral syndrome.

During his muscles examination, the Veteran reported flare-ups twice per week which last for 15 to 20 minutes.  He described them as severe, but he was unable to estimate range of motion loss.  He reported 11 severe falls, but stated he could not explain how he fell.  When asked if he fell because of his left thigh muscle, he stated he could have fallen due to his left thigh.  He could not be any more specific (even with prompting) as to how his left femur injury affected his activities of daily living.

On physical examination there were no entry or exit wounds.  There as an indentation measuring 8 cm by 0.5 cm over the Veteran's quadriceps muscle.  It was slightly depressed, nontender, and there were no adhesions.  There was no tendon, bone, joint or nerve damage.  There was no tissue loss.  Left and right thighs measured the same circumference.  Muscle strength was grade 4+ proximally with pain in his mid thigh, grade 5- distally.  There was no muscle herniation.  Hip and knee range of motion was limited on the left lower extremity.  The diagnosis was left thigh contusion.  The left thigh was neurologically intact to light touch, including in the area of the indentation.  There was no evidence of muscle atrophy.  He was noted to not have a scar, but had an indentation, which caused him pain.  There was no skin breakdown, it is superficial, and did not appear to limit range of motion.  There was no inflammation, edema or keloid formation.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the description of the indentation (there are no entry and exit wounds) was consistent with muscles in muscle Group XIV (described by the examiners as the quadriceps muscle group), and the Veteran was rated 30 percent based on an injury to muscle Group XIV.  Recent examiners were not more specific in naming the muscle injured; however, on examination in January 1965 it was noted to be the rectus femorus muscle.  There is no indication that any other muscle group is involved.  According to DC 5314, the rectus femorus muscle's function involves extension of the knee and acting with the hamstrings in synchronizing the hip and knee.

The Board finds that, based on the medical evidence of record, the Veteran's service-connected residuals of a left thigh injury are manifested by no more than a moderately severe injury to Muscle Group XIV.  The evidence of record continues to show that the injury to muscle Group XIV is manifested by no more than moderately severe symptoms (which is a generous rating).  There is no evidence of comminuted fracture with muscle or tendon damage, a through-and-through injury with muscle damage, shattering bone fracture, extensive debridement, prolonged infection, sloughing of soft parts, intramuscular binding, or cicatrization and no objective evidence of extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Here the Veteran has a depressed area of 7cm by 0.5 cm with no indication of wide damage to muscles.  The Veteran's indentation was not adherent, and was nontender to palpation, but did cause him pain (the assumption being it caused him pain with flexion-- although the most recent examiner was not specific, this would be in line with his prior examinations, including his 1965 examination).  Hip flexion and knee extension strength was 5-with pain.  He had loss of "some fascia", but palpation did not reveal moderate or extensive loss of deep fascia or of muscle substance.  There is neither evidence of soft or flabby muscles in the wound area nor evidence that the muscles do not swell and harden normally in contraction.  There is no evidence of atrophy of muscle groups, traumatic muscular dystrophy, or induration and atrophy of an entire muscle.  Arguable, there is no evidence of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side, as would be the requirement for a moderate disability of the muscles.  Both during VA examinations and in treatment records the Veteran's right and left thighs performed similarly, although there were more objective complaints of pain with the left thigh.  However, he complained of bilateral weakness, and had similar limitation of motion in both knees.  He is also noted to have bilateral lumbar radiculopathy.  Therefore, entitlement to a rating in excess of 30 percent is not warranted under the criteria for diagnostic code 5314.

During the July and December 2010 examinations it was noted that the Veteran's indentation was nontender to palpation.  The indentation is only 7 cm by 0.5 cm, and was not adherent.  There is no indication that the indentation attributed to the Veteran's limitation of motion of his hips or knees.  As the indentation was not tender on palpation, an additional separate scar rating is not warranted.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; such as feeling dizzy or having pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....") . . . The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).

If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is not credible because of inconsistencies in statements he has made during treatment and when applying for disability claims found in the claims file.  The Veteran reported to SSD that he was no longer able to work because he could not drive, yet he drove himself to his SSD evaluations.  He reported to VA treatment care providers that he was receiving SSD for his low back and his left leg, when he is receiving SSD for his low back and mood disorders.  When suggested by physicians that his falling episodes may be due to the powerful narcotics he was taking, the Veteran insisted that it was due to his left knee giving out.  He then later complained of bilateral lower extremity weakness to VA treatment providers when complaining of low back pain, but when provided VA examinations he noted only left leg weakness.  During his December 2010 examination it was noted he was found in November 2010 (during a neurological evaluation) to have a poor memory, and that this may be the cause of his inability to provide detail to the December 2010 examiner.  Whether intentionally deceptive or due to a poor memory, the Board finds that the Veteran is not credible regarding reporting his symptoms.  In fact, during the December 2010 examination, he noted that he was not sure what was causing him to fall.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's residuals of a left thigh muscle injury.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence of recurrent hospitalization for the residuals of a left thigh injury.  Extraschedular TDIU evaluation is included in this decision.  Referral for extraschedular consideration is not warranted

Laws and Regulations--TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's non-service-connected disabilities on his ability to function.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, " notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

Here the claims file contains the Veteran's VA Form 21-8940, and a VA Form 21-4192 filled out by the Veteran's former business partner.  

As noted above the Veteran is currently service connected for one disability: residuals of a left thigh injury, rated 30 percent disabling.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to his service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in this Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

On his application for SSD the Veteran noted that his back and left leg pain was too severe for him to continue working.  He wrote that he could "do the driving and work until the pain became too severe to drive or work."  He noted he worked in pain after getting out of the service, but that his left leg injury was too severe for him to continue working.  The Veteran's business partner (J. T.) supplied a statement to SSD regarding the Veteran's prior employment.  It was noted that J. T. operated an advertising business, and that the Veteran traveled and made sales contracts.  The Veteran had not been involved in the business since May 2001.

On his VA Form 21-8940 the Veteran noted that his leg and back prevented him from securing or following any substantially gainful employment.  He noted that he became too disabled to work in January 2001.  He indicated that he was employed by "Score" from 1976 to 2001, and that he lost "weeks" from work due to his disability.  There is no other employment history listed, and he did not indicate if he had attempted to find employment since 2001.  He indicated he had one year of college education.  

The Veteran's prior partner, J. T., also filled out a VA Form 21-4192 for the Veteran.  He noted the Veteran worked in their advertising sales from October 1976 to November 2002.  The Veteran lost one month of time during the last 12 months of his employment.  He noted that the reason the Veteran was not working was due to his back and left leg disabilities.  Notably, the form is filled out in one pen, and J.T.'s signature is signed in a different pen.

In a September 2005 statement, the Veteran explained that after November 2002 he was no longer able to physically work, and J. T. kept the company going for another 14 months, where the Veteran received money as an owner, and that he was later paid a lump sum based on the sale of equipment associated with the business was sold.  (SSD determination noted his disability began 5/31/2001).

During his October 2005 VA muscles examination, it was noted that the Veteran was not work at all due to multiple medical problems.  He was noted to be affected by his left thigh muscle injury in regards to getting around the house.  However, the examiner also noted that he had a great deal of difficulty doing anything around the house due to multiple and progressive health issues.  

In February 2010, the Veteran submitted an addition VA Form 21-8940.  On this form he indicated he had worked for "Score" from 1976 to 2004 in sales.  He noted that he had not tried to obtain employment after he became too disabled to work.  He also noted he became too disabled to work in 2004.  He indicated he had completed high school, and that he had additional training in "saede" and management from 1975 to 1980.  

The Veteran's daughter submitted a statement that it was difficult for her father to go out in public.  She noted that he needed help getting in and out of chairs, and had difficulty getting out of cars by himself.  A lay statement from friend R. S. H. additionally noted the Veteran could no longer go fishing and had difficulty getting out of chairs.

In July 2010, a VA muscles examiner noted that the Veteran's left thigh disability would make it difficult for the Veteran to obtain and retain positions that require more than occasional walking and standing as well as more than occasional stooping and bending.  However, the examiner opined that the Veteran would not have any difficulties with sedentary employment.

A health problem list from June 2010, noted the Veteran suffers from: hypertension, GERD, back pain, nausea, hiatal hernia, anxiety, major depression, gall stones, gastric ulcer, hearing loss, and goiter.  Other problems noted in treatment records were lumbar spine radiculopathy, weight loss, and a thyroid issue. 

In December 2010, the VA examiner spoke to the Veteran about his nonservice-connected disabilities.  The Veteran noted that it was because of these other disabilities that he "could not work", as he was "sick", and "not interested."  He also reported to the examiner that his mind would "go blank."  He reported having worked with a radio station and then in advertising.  He told the examiner that he had only worked in advertising for two years.  In an addendum, following a muscle examination, the examiner noted that the Veteran should have no problem obtaining and retaining sedentary employment.  He would have difficulties with physical positions that require prolonged walking and standing as well as positions that involve lifting anything more than light objects as he uses a walker.  

Here, the Board finds that the evidence fails to show that the service-connected left thigh disability is exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for the Veteran's service-connected disability.  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disability.  He was advised in a January 2010 letter that to establish entitlement to TDIU the evidence must show that his service-connected disabilities, alone, prevent him from maintaining employment.  He has neither submitted, nor identified any such evidence.  Significantly, while he stopped working completely in 2002, the majority of VA and SSD records show that he has sought treatment for low back pain, lumbar radiculopathy, and nausea.  Nothing in the record shows that the service-connected left thigh disability causes impairment for which accommodation in sedentary employment is not possible.

The service-connected left thigh disability is such that the thigh/indentation is painful, particularly when the leg is flexed; however, the evidence of record, does not show that these symptoms are of such nature and degree as to preclude all forms of gainful employment.  The Veteran has indicated that it was both his back and his left leg that kept him from employment-that he could no longer drive due to pain and a fear of driving while on prescription narcotics.  The Veteran is not service connected for his back.  Additionally, although he reports no longer being able to drive, not only did he drive to his 2001 SSD benefits evaluation, but he was noted in VA treatment records to still drive himself to appointments.  The Veteran's left thigh has been rated 30 percent disabling since 1967, and the Veteran worked until 2002.  The Veteran has repeatedly noted that his unemployability is due to conditions that are not service connected, and, though not binding on a VA decision, the Veteran was granted SSD benefits due to other (nonservice- connected) disabilities.  The Board emphasizes that there is no medical evidence of record demonstrating that the Veteran is unemployable due to his service-connected disability.

In summary the record does not suggest that the Veteran's disability picture is such that it places him outside the norm, or that by virtue of his service-connected disability he is precluded from engaging in gainful employment.  Consequently, referral for extraschedular consideration of TDIU is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of a left thigh injury involving muscle group XIV is denied.

Entitlement to total disability based on individual unemployability (TDIU) is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


